DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “140” has been used to designate both in figure 1 “turbine loads transfer function” and in figure 3 “site map of turbine loads at each individual turbine”
Reference character “210” has been used to designate both “first step” and “second step”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 230, 310, 330.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 3, line 13, “second step 210” should be changed to “second step 230”.  
Appropriate correction is required.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprising.”  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-5 and 9 are objected to because of the following informalities:  
Claims 2-5, “A method for estimating turbine hub loads in a windpark” should be changed to “The method for estimating turbine hub loads in the windpark”
Claim 5, “for the windfarm” should be changed to “for the windpark”
Claim 9, “in the farm” should be changed to “in a farm”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the matrix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recitation, “for each turbine in the windpark, estimate turbine hub loads according to the method of claim 1” seems to be a contradiction between the step of “measuring turbine operating data for each turbine” of claim 1 and claim 5 method of designing a wind park layout because at the design phase of claim 5 the wind turbines are not installed yet. This makes the claim unclear and raises the question: where are these measured values coming from?
For examining purposes the Examiner is interpreting the claim is modifying or changing a layout for an existing wind park.
Claim 9 recitation, “method of designing a layout of wind turbines in a wind park” is unclear because at the design phase of claim 9 the wind turbines are not installed yet. Therefore, where are the measured values coming from?
For examining purposes the Examiner is interpreting the claim is modifying or changing a layout for an existing wind park.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Giguere (EP 2,128,441 A2).
Regarding claim 1, Giguere discloses a method for estimating turbine hub loads in a windpark comprising a plurality of turbines (Para. 0026), the method comprising the steps of: 
providing a 3D airflow database (Para. 0025 describes such a 3D airflow); 
providing a turbine loads transfer function (Para. 0026; can be simulation model or calculations); 
measuring turbine operating data for each turbine (implicit in the model of Para. 0026); and 
processing turbine operating data using the 3D airflow database and the turbine loads transfer function (load simulation/calculation); 

Regarding claim 2, Giguere discloses in which the 3D airflow database is constructed according to the method of: 
forming a matrix of windpark level atmospheric conditions at a single point on the windpark site (Applicant discloses this approach is well-known on page 3, line 9 of the specification; Para. 0025-0026); and 
analysing the matrix for each combination of input parameters to give turbine level atmospheric conditions at each turbine location for each set of input parameters (Para. 0025-0026).
Regarding claim 3, Giguere discloses in which the step of analysing the matrix is a computational fluid dynamics analysis (Applicant discloses matrices are analysed using, for example a CFD model, such as a continuity model or other modelling approach on page 3, lines 13-14 of the specification; Para. 0026 discloses any loads analysis tool may be utilized to model).
Regarding claim 4, Giguere discloses in which the turbine loads transfer function is a site map of turbine loads at each individual turbine, for each operating state for each set of Park level atmospheric conditions (Para. 0025).
Regarding claim 5, Giguere discloses a method for designing a layout for a windpark comprising the steps of: 

(b) change the layout to balance power production against load for each of the turbines (Para. 0025-0027); 
repeat steps (a) and (b) to optimise power production against load for the windfarm.
Regarding claim 6, Giguere discloses a method for operating a wind turbine comprising the steps of: 
for the turbine, estimate turbine hub loads according to the method of claim 1; 
balancing power production and/or operations and maintenance cost based on the turbine load without additional instrumentation (definition of a simulation/calculation; Para. 0025-0027).
Regarding claim 8, Giguere discloses a system for estimating hub loads in a windpark comprising: 
a 3D airflow database (Para. 0025 describes such a 3D airflow); 
a turbine loads transfer function module (Para. 0026; can be simulation model or calculations); 
an input for receiving real-time turbine operating data for each turbine (Para. 0026; load sensors); 
wherein the turbine loads transfer function module transforms the turbine operating data into real-time loading data using the 3D airflow database (Para. 0025-0027; load simulation/calculation).
Regarding claim 9, Giguere discloses a computer implemented method of designing a layout of wind turbines in a wind park, 
the method comprising the steps of: 
providing a 3D airflow database (Para. 0025 describes such a 3D airflow); 
providing a turbine loads transfer function (Para. 0026; can be simulation model or calculations); 
measuring turbine operating data for each turbine (implicit in the model of Para. 0026); and 
processing turbine operating data using the 3D airflow database and the turbine loads transfer function (load simulation/calculation); 
wherein wind turbine loads are indirectly obtained in real time without the need of additional turbine instrumentation and a design for the layout of the wind turbines in the farm is produced (definition of a simulation/calculation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 8,257,040), Bechhoefer (US 8,082,115), Bhaskar (US 2015/0308413), Tirumalai (US 2014/0284926) discloses measuring turbine operating data for each wind turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832